Citation Nr: 9925279	
Decision Date: 09/03/99    Archive Date: 09/13/99

DOCKET NO.  96-46 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss with tinnitus.

2.  Whether the noncompensable disability evaluation for 
right ear otitis media is appropriate.

3.  Whether the noncompensable disability evaluation for 
right ear hearing loss with tinnitus is appropriate.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1951 to August 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 1996 and March 1997 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Cleveland, Ohio (RO), which together denied 
entitlement to service connection for left ear otitis media, 
hearing loss and tinnitus, and granted service connection for 
right ear otitis media, hearing loss and tinnitus, all of 
which were assigned noncompensable disability ratings.  The 
veteran also claims entitlement to a 10 percent evaluation 
for multiple, noncompensable service-connected disabilities.  
The veteran appealed the February 1996 decision denying 
service connection for bilateral otitis media to the Board 
which, in December 1997, remanded the issue of right ear 
otitis media to the RO for further development and denied 
service connection for left ear otitis media.  (Therefore, 
the issue of service connection for left ear otitis media is 
not now before the Board.)  During the pendency of the 
Board's consideration of its December 1997 decision and 
remand the veteran timely perfected an appeal on the issues 
of entitlement to service connection for left ear hearing 
loss with tinnitus, and challenges to the noncompensable 
disability ratings assigned for right ear otitis media, 
hearing loss and tinnitus, all of which are now before the 
Board.

Although the RO's March 1997 decision and subsequent 
Statements of the Case combine discussion of disability 
ratings pertaining to right ear hearing loss and tinnitus, 
the Board finds it appropriate here to consider each issue 
separately in the interest of clarity and because hearing 
loss and tinnitus are rated separately by the VA schedule for 
rating disabilities.



FINDINGS OF FACT

1.  There is no competent medical evidence linking a left ear 
hearing loss or tinnitus with the veteran's period of active 
service.

2. The veteran's service-connected right ear otitis media is 
not manifested by suppuration.

3.  The veteran has Level I hearing in his right ear.

4.  The veteran's service-connected right ear tinnitus is 
persistent.


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for left 
ear hearing loss and for tinnitus are not well grounded.  
38 U.S.C.A. §5107(a) (West 1991).

2.  The assignment of a noncompensable disability rating for 
right ear otitis media was proper, and the criteria for a 
compensable evaluation have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.87a, 
Diagnostic Code 6200 (1998).

3.  The assignment of a noncompensable disability rating for 
right ear hearing loss was proper, and the criteria for a 
compensable evaluation have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.85-4.87, 
Diagnostic Code 6100 (1998).

4.  The criteria for a 10 percent disability rating for right 
ear tinnitus have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.87a, Diagnostic Code 6260 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he incurred, was diagnosed with, 
and underwent substantial medical treatment for otitis media 
during his period of active service.  He further asserts that 
his currently diagnosed hearing loss and tinnitus are the 
result of his in-service ear disorder.  He also claims that 
his service-connected ear and hearing disorders are more 
disabling than is contemplated by the assigned noncompensable 
disability ratings.

Service connection - Left ear hearing loss and left ear 
tinnitus

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated in 
line of duty while in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303 (1998).  Service connection may also be allowed on a 
presumptive basis for certain disabilities such as organic 
diseases of the nervous system (including sensorineural 
hearing loss), if the disability becomes manifest to a 
compensable degree within one year after the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309 (1998).  For purposes of applying the 
laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory thresholds in any of the 
frequencies 500, 1,000, 2,000, 3,000 or 4,000 hertz, is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies, 500, 1,000, 2,000, 3,000 or 
4,000 are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385 (1998).

The threshold question for the Board, however, is whether the 
veteran presents a well-grounded claim for service 
connection.  A well-grounded claim is one that is plausible, 
capable of substantiation or meritorious on its own.  38 
U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
While the claim need not be conclusive it must be accompanied 
by supporting evidence.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In the absence of evidence of a well-
grounded claim there is no duty to assist the claimant in 
developing the facts pertinent to his claim and the claim 
must fail.  Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).

To establish that a claim for service connection is well 
grounded the appellant must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service injury.  Id. at 1467-1468.  
Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to prove 
service incurrence.  Id. at 1468.  The third element may be 
established by the use of statutory presumptions.  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  This 
evidence must be medical unless the condition at issue is of 
a type for which case law considers lay observation 
sufficient.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
provision if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

The first medical evidence of a left ear hearing loss and 
left ear tinnitus appears nearly 44 years after the veteran's 
separation from service.  Service medical records (SMRs) 
including reports of physical examinations at the time of the 
veteran's entry into and separation from service disclose no 
audiometric testing of his hearing acuity.  Medical records 
from November 1971 disclose that the veteran was privately 
hospitalized after complaining of many years of progressive 
bilateral hearing loss.  However, a private examination 
report documents only a right ear hearing impairment without 
audiometric testing.  In February 1997, VA audiological 
evaluation showed the veteran to have average puretone air 
conduction of 40 in the left ear and left ear puretone 
thresholds in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
25
20
35
50
55

Speech audiometry revealed speech recognition ability of 76 
percent in the left ear and the examiner diagnosed mild to 
moderate left ear sensorineural hearing loss.  The examining 
physician opined that the veteran's left ear hearing loss was 
probably unrelated to his period of active service.  The 
examiner also noted the veteran's report of periodic 
bilateral tinnitus which was confirmed in a contemporaneous 
VA ear disease examination.  There is no medical evidence 
linking either the left ear hearing loss or left ear tinnitus 
with the veteran's period of active service.

There is no competent medical evidence that the veteran had a 
left ear hearing loss or left ear tinnitus in service or that 
his current left ear hearing loss and left ear tinnitus are 
related to service.  The veteran's own statements are not 
competent medical evidence because he is a lay person with no 
medical training or expertise.  Therefore, his statement 
alone cannot constitute competent evidence of the required 
nexus or relationship between current left ear hearing loss 
and tinnitus and his period of active service.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Undoubtedly, 
the veteran is sincere in his belief that his left ear 
hearing loss and left ear tinnitus are related to his 
service.  However, as a lay person he is unqualified to offer 
such an opinion and the veteran's mere contentions without 
supporting medical evidence do not constitute well-grounded 
claims.

The evidence of record does not reflect a chronic left ear 
hearing disorder or chronic left ear tinnitus in service, or 
left ear hearing loss during an applicable presumptive 
period.  Further, the Board notes the veteran's contentions 
regarding the continuity of hearing loss and tinnitus since 
service.  However, even the veteran's reported continuity of 
symptomatology (which is assumed to be credible solely for 
the purpose of determining whether he has submitted a well-
grounded claim) requires competent medical evidence to relate 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. at 498.   No such medical nexus opinion 
is of record.  Inasmuch as the record is devoid of competent 
medical evidence establishing a link between the veteran's 
current left ear hearing loss and tinnitus, and his period of 
active service, the veteran's claims for service connection 
for left ear hearing loss and tinnitus are implausible and 
must be denied as not well grounded.

Because the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection, the VA is under no duty to assist him in 
developing the facts pertinent to his claim.  See Epps, 126 
F.3d at 1468.  This includes remanding the case for a 
comprehensive VA medical examination as requested by the 
veteran's representative.  As the Board is not aware of the 
existence of additional evidence that might well ground the 
veteran's claim, a duty to notify does not arise pursuant to 
38 U.S.C.A. § 5103(a).  See McKnight v. Gober, 131 F.3d 1483, 
1484-1485 (Fed. Cir. 1997).  That notwithstanding, the Board 
views its discussion as sufficient to inform the veteran of 
the elements necessary to well ground his claim, and an 
explanation as to why his current attempt fails.

Disability ratings

A challenge to an evaluation of a service-connected 
disability constitutes a well-grounded claim.  See Fenderson 
v. West, 12 Vet. App. 119, 125-126 (1999); Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  Therefore, the Board finds the claims 
pertaining to the veteran's service-connected otitis media, 
hearing loss and tinnitus, all of the right ear, are well 
grounded.  The Board also finds that the factual issues are 
properly developed and that all evidence necessary for 
equitable resolution of these issues is of record.  In a 
claim of disagreement with a disability rating assigned 
contemporaneously to a grant of entitlement to service 
connection, the facts of a particular case may require 
assignment of separate evaluations for separate time periods.  
See Fenderson v. West, 12 Vet. App. at 126.  In addition, if 
two disability evaluations derived from the rating schedule 
are potentially applicable, the higher evaluation will be 
assigned if the disability appears to approximate more 
closely the criteria required for that rating.  38 C.F.R. § 
4.7.

The following evidence associated with the claims file is 
applicable to the Board's consideration of the rating 
appropriate for each of the veteran's service-connected right 
ear disabilities:  The SMRs document the veteran's in-service 
diagnosis, surgery and treatment for acute, suppurative right 
ear otitis media between January and April 1953.  During 
private hospitalization in November 1971 the veteran was 
diagnosed with chronic right ear otitis media with 
perforation and he underwent a right ear tympanoplasty with 
fascial graft.  In February 1997, VA audio and ear disease 
examiners diagnosed the veteran with chronic otitis media, 
hearing loss and tinnitus, all of the right ear.  There was 
no evidence of right ear suppuration nor were there signs or 
symptoms of a current right ear disease.  The examiners 
further suggested that that the veteran's right ear hearing 
loss and tinnitus were likely caused by his in-service right 
ear otitis media.  The RO granted service connection for 
these disorders by its March 1997 rating decision, with 
service connection for right ear hearing loss and tinnitus 
granted as secondary to right ear otitis media.  See 
38 C.F.R. § 3.310(a) (1998).

Right ear otitis media

Upon granting service connection for right ear otitis media, 
the RO assigned a noncompensable disability rating pursuant 
to Diagnostic Code (DC) (6200).  Under 38 C.F.R. § 4.87a, DC 
6200, the sole disability rating for otitis media is 10 
percent only during the continuance of the suppurative 
process.

Because the veteran's February 1997 VA examinations disclosed 
no evidence of suppuration or signs or symptoms of a current 
ear disease, the Board finds that a noncompensable disability 
rating for the veteran's service-connected right ear otitis 
media is appropriate and that the preponderance of the 
evidence is against the claim for a higher evaluation for 
this disorder.  As the Board has determined that the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-56 (1991).

Right ear hearing loss

Upon granting service connection for right ear hearing loss 
secondary to right ear otitis media, the RO assigned a 
noncompensable disability rating pursuant to DC (6100).

Hearing loss disability evaluations range from noncompensable 
to 100 percent.  Evaluations are based upon a determination 
of organic impairment of hearing acuity as measured by 
controlled speech discrimination tests in conjunction with 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 500, 1,000, 2,000, 3,000, 
and 4,000 cycles per second.  The rating schedule establishes 
11 auditory acuity levels designated from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  38 C.F.R. § 4.85 (1998).  The degree of disability 
is mechanically determined by applying the rating schedule to 
the numeric designations assigned after audiometric 
evaluations.  See Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992).  Results of the evaluations are analyzed using 
the tables.  38 C.F.R. § 4.85.

Upon a VA audiological evaluation of the veteran's right ear 
in February 1997, average puretone air conduction was 62 and 
puretone thresholds in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
60
55
60
75

Speech audiometry revealed speech recognition ability 80 
percent in the right ear.  The examiner noted moderate to 
severe mixed right ear hearing loss with a hypercompliant 
right eardrum, indicating a probable healed perforation.

Based upon the above findings, the appropriate numeric 
designation for the veteran's left ear hearing impairment is 
and has been Level I.  See 38 C.F.R. § 4.85, Table VI.  In 
light of that numeric designation, a noncompensable rating is 
warranted under 38 C.F.R. § 4.87, Table VII, DC 6100.

The Board also acknowledges the veteran's contentions that he 
experiences difficulty hearing in certain circumstances.  
However, it finds that the veteran's hearing deficit has not 
been shown to be of such severity to warrant a compensable 
evaluation under applicable schedular standards.  The rating 
schedule is designed to accommodate changes in condition and 
the veteran may be awarded an increased evaluation in the 
future should the extent of disability change.  38 C.F.R. § 
4.1.  At present, however, an increased evaluation is not 
warranted by schedular standards.

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim 
for a higher evaluation for the veteran's service-connected 
right ear hearing impairment.  As the Board has determined 
that the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. at 55-56.

Right ear tinnitus

Upon granting service connection for right ear tinnitus the 
RO assigned a noncompensable disability rating pursuant to DC 
6260.

Revised schedular rating criteria for ear diseases have been 
in effect since May 11, 1999.  Where a law or regulation 
changes after a claim has been filed or reopened, but before 
the conclusion of the administrative or judicial appeal 
process, the applicable provision is the one most favorable 
to the veteran.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  Therefore, the Board considers the veteran's claim 
here under both the current and former provisions.

Under the former criteria at 38 C.F.R. § 4.87a, DC 6260, the 
sole disability rating is 10 percent for persistent tinnitus 
as a symptom of head injury, concussion or acute trauma.  
Under the current criteria at 38 C.F.R. § 4.87, DC 6260 (64 
Fed. Reg. 25202, 25210 (1999)), the sole disability rating is 
10 percent for recurrent tinnitus.  Because the medical 
evidence shows that the veteran has recurrent right ear 
tinnitus, a 10 percent rating is warranted under the revised 
rating schedule.

In light of the Board's decision granting a 10 percent 
disability rating for tinnitus, consideration of the 
veteran's claim of entitlement to a 10 percent rating for 
multiple noncompensable service-connected disabilities is no 
longer appropriate because the veteran is not eligible for 
such a rating.  See 38 C.F.R. § 3.324 (1998).

In reaching its decision the Board carefully considered the 
history of the veteran's service-connected disabilities and 
possible application of other provisions of 38 C.F.R., Parts 
3 and 4, (pertaining to extra-schedular evaluation).  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 592-3 (1991).  
However, the Board  finds that the record does not show the 
veteran's disabilities to be so exceptional or unusual, with 
factors such as marked interference with employment or 
repeated hospitalization, as to render application of the 
regular schedular standards impractical and warrant extra-
schedular consideration.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

Service connection for left ear hearing loss and for left ear 
tinnitus is denied.

A noncompensable disability rating for right ear otitis media 
is appropriate.

A noncompensable disability rating for right ear hearing loss 
is appropriate.

A 10 percent disability rating for right ear tinnitus is 
appropriate.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

